

WAIVER OF CERTAIN PERFORMANCE SHARES UNDER THE PERFORMANCE SHARE AGREEMENT


This document is a waiver (the “Waiver”) of certain performance share rights
under the certain Performance Share Agreement (the “Agreement”) dated as of
March 10, 2016 between Brian O. Casey (“Executive”) and Westwood Holdings Group,
Inc. (the “Company”). Except as provided to the contrary, all capitalized terms
herein shall have the same meaning as under the Agreement.
In exchange for a lump sum payment of $100.00 and for other good and valuable
consideration, the receipt and sufficiency of which is hereby acknowledged,
Executive hereby irrevocably and forever waives his right to receive any
Category 2 Shares in excess of 100% of the Category 2 Shares, or 17,883
Performance Shares, that could be earned by him for the fiscal year ended
December 31, 2016, under Paragraph 2B of the Agreement.
Except as expressly modified by this Waiver, the Waiver does not modify or amend
the Agreement in any respect, and the Agreement is hereby ratified and confirmed
in all respects.
Effective as of February 22, 2017


ACCEPTED AND AGREED TO:




By: /s/ Brian O. Casey
       Brian O. Casey
WESTWOOD HOLDINGS GROUP, INC.


By: /s/ Tiffany B. Kice
        Tiffany B. Kice
        Chief Financial Officer









 